Citation Nr: 9922772	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  98-10 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1953.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in October 1997 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Bilateral hearing loss disability is manifested by an 
average pure tone threshold of 48 decibels in the right ear 
and 63 decibels in the left ear, at 1000, 2000, 3000 and 4000 
hertz, and by speech recognition of 94 percent in the right 
ear and 90 percent in the left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss disability are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4, §§ 4.85, 4.86, 4.87 (as 
amended, 64 Fed. Reg 25202-25210, May 11, 1999; effective 
June 10, 1999), Diagnostic Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that this claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that 
is, the veteran has presented a claim that is plausible.  See 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  He has not 
alleged that any records of probative value that may be 
obtained, and which have not been sought by VA or already 
associated with his claims folder, are available.  The Board 
accordingly finds that all relevant facts have been properly 
developed, and that the duty to assist him with regard to 
this claim has been satisfied pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991).


Service connection for bilateral hearing loss disability, 
classified as deafness, conductive type, was granted by the 
New York, New York, RO by means of a rating decision dated in 
June 1953, following review of the veteran's service medical 
records and the report of a May 1953 VA examination.  The RO 
found that bilateral hearing impairment had at least been 
aggravated by service, as indicated by the reports of 
inservice medical examinations.  A 10 percent rating was 
assigned.  In an August 1961 rating decision, the New York RO 
increased the rating for this disability, now classified as 
bilateral defective hearing, to 20 percent.  In January 1966, 
however, subsequent to ameliorative surgery, the RO found 
that the veteran's hearing had improved, and was, as of April 
1, 1966, to be assigned a noncompensable evaluation.  That 
rating has remained in effect since that date.

The veteran, in essence, now contends that his bilateral 
hearing loss disability is more severe than the 
noncompensable evaluation that was assigned as of April 1, 
1966, and that a higher rating should be awarded.  After a 
review of the record, however, the Board finds that the 
preponderance of the evidence does not support his 
contentions, and that his claim fails.

The severity of hearing loss is ascertained, for VA rating 
purposes, by application of the criteria set forth at 
38 C.F.R. § 4.87 (1998) of VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (Schedule).  Under these 
criteria, the degree of disability for bilateral service-
connected hearing loss disability is determined by 
application of a rating schedule that establishes 11 auditory 
acuity levels, ranging from Level I (for essentially normal 
acuity) through Level XI (for profound deafness).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, §§ 4.85, 
4.86, 4.87, Diagnostic Codes 6100 through 6110 (1998).  It is 
noted, in passing, that, while these regulations were 
recently revised, the changes set forth therein are 
applicable only in specific circumstances, none of which are 
shown to be present in this case.  See 64 Fed. Reg 25202-
25210, May 11, 1999 (effective June 10, 1999).


With regard to the instant case, the Board notes that the 
report of the most recent VA audiological examination of the 
veteran's hearing acuity, dated in September 1997, shows that 
the average pure tone threshold at 1000, 2000, 3000 and 4000 
hertz was 48 decibels in the right ear and 63 decibels in the 
left ear (with rounding to the nearest whole number).  This 
report also shows that speech recognition was 94 percent in 
the right ear and 90 percent in the left ear.  Under the 
criteria set forth in the Schedule, the veteran's hearing 
loss is assigned Level I for the right ear and Level III for 
the left ear.  This degree of bilateral hearing loss, as 
determined by the Schedule, warrants the assignment of a 
noncompensable (that is, a zero percent), evaluation 
(Diagnostic Code 6100).  

The Board recognizes that the veteran has alleged that a 
doctor reviewed the "copies of [VA] hearing tests...[and] I was 
informed that by New Jersey [and] New York standards I have 
over 20% disability."  While the Board is unclear as to which 
"New Jersey [and] New York standards" he refers, it must also 
particularly point out that the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) has held that "[a]ssignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The regulations do not permit VA to go beyond the 
rote use (or "mechanical application") of the rating criteria 
with regard to the assignment of schedular ratings for 
bilateral hearing loss disability.

The Board accordingly finds that the preponderance of the 
evidence is against the veteran's claim for a compensable 
evaluation for bilateral hearing loss disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, §§ 4.85, 
4.86, 4.87 (as amended,  64 Fed. Reg 25202-25210, May 11, 
1999; effective June 10, 1999), Diagnostic Code 6100 (1998).  
In addition, the record does not reflect any request by him 
that the question of entitlement to a compensable evaluation 
for bilateral hearing loss disability be referred to the RO 
for consideration by the appropriate VA officials as 

to whether an "extraschedular" evaluation under 38 C.F.R. 
§ 3.321(b)(1) (1998) can be assigned, nor does the record 
reflect the presence of any exceptional or unusual disability 
picture that would compel any such referral with regard to 
impairment resulting from this disorder.  See Floyd v. Brown, 
9 Vet.App. 88 (1996).  


ORDER

An increased (compensable) evaluation for bilateral hearing 
loss disability is denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

